Citation Nr: 0629306	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a vein disability, 
to include as secondary to fibromyalgia.

3.  Entitlement to service connection for back disability, to 
include as secondary to fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and a friend


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Th38 U.S.C.A. § e Board observes that the 
veteran initially filed her claim with the Lincoln, Nebraska 
Regional Office.  However, as stated above, the record 
reflects that the veteran's claim was initially adjudicated 
in the Togus, Maine Regional Office.  However, after the 
April 2005 decision, all subsequent development pertaining to 
the issues on appeal, was undertaken by the Lincoln, Nebraska 
RO.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A fibromyalgia disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

2.  The competent evidence of record does not demonstrate 
that the veteran has a current vein disability.


CONCLUSIONS OF LAW

1.  A fibromyalgia disability was not incurred in, or 
aggravated by, active service, 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A vein disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA- Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of December 2004, February 2005, and March 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence and requested that 
she submit any additional evidence in her possession 
pertaining to the claims.  Additionally, the March 2006 
letter also provided the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

VCAA- Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
her claims, to include testimony provided at an April 2006 
videoconference hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Further regarding the duty to assist, it is noted that the 
veteran was not provided a VA examination with respect to her 
claim of entitlement to service connection for a vein 
disability.  In this vein, the law holds that VA will provide 
a medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records are absent 
any complaints or treatment for a vein disability.  Moreover, 
a current disability is not demonstrated by the post-service 
medical records.  Under these circumstances, an examination 
is not necessary under 38 U.S.C.A. § 5103A(d)(2).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Fibromyalgia

The veteran is claiming entitlement to service connection for 
fibromyalgia.  The Board notes that fibromyalgia is a 
disability characterized by widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2005).  

At the outset, it is observed that the veteran is presently 
service-connected for headaches, at 10 percent disabling 
effective May 16, 1998.  The veteran is also service-
connected for undifferentiated somatoform disorder, rated at 
30 percent disabling effective May 16, 1998.  
Undifferentiated somatoform disorder is found in the rating 
schedule at 38 C.F.R. § 4.130, Diagnostic Code 9423 and 
contemplates psychiatric symptomatology such as depression, 
anxiety and sleep disturbance.  Also of interest, the veteran 
is service-connected for cervical strain, at 10 percent 
disabling.  

Because the veteran's headaches, psychiatric symptoms and 
neck problems are already service-connected, such symptoms 
cannot serve as a basis for a grant of service connection for 
fibromyalgia here.  Indeed, such would constitute 
impermissible pyramiding by recognizing duplicative or 
overlapping symptoms under various diagnoses.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 
(2005).  Therefore, in determining whether service connection 
is warranted for fibromyalgia, the Board will focus on 
symptoms such as musculoskeletal pain and tender points (not 
involving the neck), with or without associated fatigue, 
stiffness, paresthesias, irritable bowel symptoms, or 
Raynaud's-like symptoms. 

Again, the veteran is claiming entitlement to service 
connection for fibromyalgia.  
In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  

In the present case VA clinical records establish that the 
veteran has a current diagnosis of fibromyalgia.  As such, 
the first element of a service connection claim
has been satisfied.  However, as will be explained below, the 
remaining elements of a service connection claim have not 
been met.

With respect to an in-service injury or disease, the 
veteran's service medical records have been reviewed.  These 
records reveal no complaints of joint or muscle pain, 
weakness, or fatigue.  An August 1997 report indicated a 
finding of back strain, but this was attributed to moving a 
bookshelf.  Subsequent records do not reflect chronic joint 
or muscle problems of the back.  The service medical records 
further show complaints of neck pain, but again, the veteran 
is already service-connected for cervical strain.  As such, 
the in-service neck complaints cannot serve as a basis for a 
finding of service connection for fibromyalgia.  Moreover, 
while a February 1995 in-service treatment report shows 
complaints of malaise and body aches, this isolated finding 
does not demonstrate a chronic musculoskeletal symptomatology 
consistent with fibromyalgia during service.  Indeed, 
separation examination was normal and the veteran denied bone 
or joint deformity in a report of medical history completed 
in March 1998.

The service medical records additionally reveal 
gastrointestinal complaints.  Specifically, a May 1990 
treatment record revealed upper abdominal cramping.  
Similarly, an August 1992 in-service record showed complaints 
of nausea, vomiting and abdominal pain times 3 days.  A June 
1997 treatment again revealed flu-like symptoms including 
nausea, vomiting and diarrhea.  However, such occasional 
findings, over the course of a nine-year tour of duty, do not 
establish chronic gastrointestinal symtomatology consistent 
with fibromyalgia during active service.  Indeed, separation 
examination in March 1998 was normal and the veteran denied 
frequent indigestion or stomach, liver or intestinal trouble 
in a report of medical history completed at that time.
 
In sum, the service medical records do not reflect any 
diagnoses of fibromyalgia.  Moreover, such records do not 
establish a chronic musculoskeletal or gastrointestinal 
symptomatology in service such as to conclude that a chronic 
disability consistent with fibromyalgia was incurred in 
service.  Therefore, the evidence associated with the claims 
file fails to satisfy the second element of a service 
connection claim, that of in-service incurrence. 

A review of the post-service medical record indicates 
complaints of joint pain beginning in 2004, with an initial 
diagnosis of "probable fibromyalgia" in October 2004.  This 
is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)   
Moreover, the claims file does not contain any competent 
opinion causally relating the veteran's current diagnosis of 
fibromyalgia to active duty.  The veteran herself has 
contended that her currently diagnosed fibromyalgia is 
causally related to active duty.  However, she has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence fails to demonstrate 
that the veteran's currently diagnosed fibromyalgia is 
causally related to active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Vein Disability

The veteran asserts that service connection is warranted for 
a vein disability, to include as due to fibromyalgia.  
However, for the reasons set forth below, the Board finds 
that a grant of service connection is not warranted.

At the outset, the Board notes that a grant of service 
connection for vein disability as secondary to fibromyalgia 
is not possible here.  Indeed, service connection may be 
established for disability which is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  However, in the present case, service-connection 
is not in effect for fibromyalgia.  Therefore, the claim 
fails on a secondary basis.

The Board will now consider whether the veteran is entitled 
to a grant of service connection for a vein disability on a 
direct basis.  In terms of an in-service injury or disease, 
the veteran's service medical records are silent for 
complaints of, or treatment for, a vein disability.  With 
respect to a current disability, the record also fails to 
demonstrate that the veteran has a current vein condition.  
It is acknowledged that a March 2004 record reveals some 
concern that the veteran had deep venous thrombosis.  
However, an examiner, subsequent to testing, indicated that 
there was no evidence of deep venous thrombosis, apart from 
the veteran's subjective complaints.  Therefore, as the 
evidence of record does not demonstrate that the veteran has 
a currently diagnosed vein disability, the Board concludes 
that an award of service connection is not justified.  
Support for this conclusion is found in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) where the Court found that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability and in the absence of proof of 
a present disability there can be no valid claim.  

Thus, although the veteran asserts that she has a current 
vein disability that is related to service, the negative 
medical evidence of record is of greater probative value than 
her statements in support of her claim.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for a vein disorder, to 
include as secondary to fibromyalgia, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran asserts that service connection is warranted for 
a back disability, to include as secondary to fibromyalgia.  
In considering the veteran's claim for service connection on 
a direct basis, the record reflects that the veteran has 
sought treatment for a current low back disability.  Her 
service medical records demonstrate that in August 1998, the 
veteran sought treatment for a back strain that she incurred 
after moving a bookshelf.  However, despite the veteran's 
current low back disability and her reported in-service 
complaint, the record does not demonstrate that the veteran 
has been afforded a VA examination and clinical opinion to 
determine the nature and etiology of her condition.  
Therefore, the Board concludes that a VA examination and 
clinical opinion is necessary.  Such would be useful in the 
de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her low back disability 
since her military service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
identified by the veteran.

2.  The veteran should then be afforded a 
VA examination by an appropriate 
examiner, to determine the nature and 
etiology of her low back disability.  The 
examiner should state whether it is at 
least as likely as not that the veteran's 
current back disability is etiologically 
related to her reported in-service low 
back complaint.  Any opinions offered 
should be supported by a clear rationale 
consistent with the evidence of record.  

The claims folder should be made 
available to the examiner in conjunction 
with the examination.  He or she should 
indicate in the examination report that 
the claims file was in fact reviewed.

3.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, she and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be 
returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


